Citation Nr: 1435980	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a chronic lumbar spine strain with spinal stenosis and degenerative changes.

2.  Entitlement to service connection for left leg condition/injury with poor circulation, to include as secondary to service-connected chronic lumbar spine strain with spinal stenosis and degenerative changes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945,          from July 1949 to November 1952, and from July 1954 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) contain documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In August 2011, the Veteran indicated that he was receiving treatment for his back at tha VA Medical Center in Portland, Oregon.  He noted that he also planned to seek treatment with a private physician.  However, the claims file does not contain any treatment records dated since 2010.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back and left leg.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA medical records, including records from the Portland VA Medical Center dated from January 2010 to the present.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine and to determine the nature and etiology of any left leg disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  He or she should also report any neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted for each disorder, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

In addition, the examiner should indicate identify any current left leg disorder.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service.  He or she should also opine as to whether it is at least as likely as not that the disorder was caused or permanently aggravated by his service-connected lumbar spine disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions, the AOJ should ensure that there is compliance with the directives of this remand and conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.             §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

